MEMORANDUM **
Anthony L. Durley appeals his jury trial conviction and 70-month sentence for one count of possession of cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Durley contends that the district court erred by failing to suppress evidence seized from a warrantless search of a vehicle in which he was a passenger, because the driver’s consent to search was invalid. However, the government argues that Durley lacks standing to challenge the search. Reviewing de novo, see United States v. Twilley, 222 F.3d 1092, 1095 (9th Cir.2000), we agree with the government.
In order to have standing to challenge a search, the defendant must have a legitimate expectation of privacy in the place searched. See United States v. Silva, 247 F.3d 1051, 1055 (9th Cir.2001). Passengers who do not have possessory or ownership interest in a vehicle do not have a legitimate expectation of privacy in that vehicle. See United States v. Kovac, 795 F.2d 1509, 1510-11 (9th Cir.1986). Accordingly, as a mere passenger, Durley lacks standing to challenge the search of the vehicle in this case.1 See Twilley, 222 F.3d at 1095.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Moreover, Durley does not challenge the lawfulness of the initial stop of the vehicle. See Twilley, 222 F.3d at 1095 (stating that passengers have standing to seek suppression *426of evidence obtained as the fruit of an unlawful stop).